Citation Nr: 1042128	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple 
sclerosis, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 
1995.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2006 rating decision in which the RO denied the 
Veteran's claim of a rating in excess of 30 percent for multiple 
sclerosis.  In November 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2008, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 2008.

In July 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  An August 2010 letter 
informed him that his hearing was scheduled for October 2010.  
However, in correspondence received in August 2010, the Veteran 
cancelled his hearing request.

For the reasons expressed below, the matter on appeal-expanded 
to include extra-schedular consideration (as reflected on the 
title page)-is being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

During the July 2008 DRO hearing, the Veteran asserted that his 
service-connected multiple sclerosis has worsened and warrants a 
higher rating.  He testified that the symptoms associated with 
his service-connected multiple sclerosis include mood swings, 
impaired bowel movements, and memory loss, all of which were not 
shown on the last VA examination, dated in August 2006.  
Furthermore, there is medical evidence in the claims file, dated 
in February 2007, that the Veteran's multiple sclerosis had 
worsened such that he was no longer qualified to work as a bus 
driver, a job he held at the time of his August 2006 VA 
examination.  The Veteran also testified that he continued to 
receive treatment at the VA Medical Center (VAMC) in Washington, 
DC.  

To ensure that the record reflects the current severity of the 
Veteran's multiple sclerosis and in light of the Veteran's 
contentions of increased and additional symptomatology, the Board 
finds that a more contemporaneous examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the service-connected disability under 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
neurological examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, shall 
result in denial of the claim for increase.  See 38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  Id.  If the Veteran fails 
to report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the DC VAMC, 
through May 2009.  The Veteran has indicated that he continues to 
receive treatment at that facility.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the DC VAMC all outstanding records of evaluation 
and/or treatment of the Veteran's multiple sclerosis since May 
2009, following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  Given the evidence of pertaining to the impact of the 
Veteran's multiple sclerosis on his employment, RO adjudication 
of the claim should include specific consideration of whether the 
procedures for assigning a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 3.321, are met.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the DC VAMC all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran's service-
connected multiple sclerosis, since May 2009.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
neurological examination, by an appropriate 
physician, at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and a 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should provide a detailed 
report as to the existence and extent or 
severity, as appropriate, of all current 
manifestations of the Veteran's multiple 
sclerosis.  In particular, the examiner 
should describe all motor, sensory, mental, 
or vision impairment; as well as any 
disturbances of gait, tremors, or visceral 
impairment.  The physician a should also 
indicate whether there is complete or 
incomplete paralysis, or complete or partial 
loss of use, of any extremity; and, if less 
than complete, whether such impairment is 
best described as mild, moderate, or severe.  

The examiner should set forth all examination 
findings in a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA, the RO should 
readjudicate the claim for a rating in excess 
of 30 percent for multiple sclerosis.  If the 
Veteran fails, without good cause, to report 
to the scheduled examination, in adjudicating 
the claim, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for increase in light of pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


